Exhibit 10.3

 

Irrevocable undertaking

 

From:     Woodford Investment Management Limited

9400 Garsington Road

Oxford

OX4 2HN

 

To:          Bravo Bidco Limited (the “Offeror”)

Suite 1, 3rd Floor

11 - 12 St. James’s Square

London SW1Y 4LB

 

20 November, 2018

 

Dear Sirs,

 

Offer for BTG plc (the “Offeree”)

 

We understand that the Offeror intends to make an offer to acquire all of the
issued and to be issued ordinary share capital of the Offeree at a price of 840
pence per ordinary share, substantially on the terms and subject to the
conditions of the draft announcement set out in Schedule 1 to this undertaking
(the “Announcement”) together with such additional terms and conditions as may
be required to comply with the Applicable Requirements (the “Transaction”), such
Transaction, subject as set out below, to be implemented by way of a scheme of
arrangement pursuant to Part 26 of the Companies Act 2006 (the “Scheme”). This
undertaking sets out the terms and conditions on which we, acting as
discretionary investment manager with powers to direct the voting on shares held
by certain of our investment fund clients, will vote in favour of the Scheme or,
if applicable, accept the Offer when it is made.

 

1.             Shareholdings

 

We warrant to the Offeror that:

 

(a)           We act as discretionary investment manager on behalf of those
persons named in  the second column of the table in Schedule 2 to this
undertaking, and we have discretionary control in respect on investment
decisions and voting over the ordinary shares of 10 pence each in the capital of
the Offeree ;

 

(b)           the persons set out in the first column of the table in Schedule 2
to this undertaking are the registered holders and the persons set out in the
second column of the table in Schedule 2 to this undertaking are the beneficial
owners of  the number of ordinary shares of 10 pence each in the capital of the
Offeree (the “Committed Shares”) set out in the corresponding third column of
the table in Schedule 2 to this undertaking and that, save as referenced in
paragraph 2.1 (a), the registered holders and beneficial holders respectively
hold the shares and the beneficial interest in the shares free of any lien,
charge, option, equity, encumbrance or third party rights of any kind
whatsoever;

 

--------------------------------------------------------------------------------



 

(c)           we have full power and authority to enter into this undertaking as
discretionary manager, to procure the performance of the obligations under it
and to control the exercise of voting rights or where applicable, procure the
exercise of all votes,  in favour of the Scheme or accept the Offer in
accordance with, and shall procure that any person holding Committed Shares,
perform their obligations resulting from, its terms or that acceptance.

 

2.             Dealings and undertakings

 

2.1          At the date of this undertaking, we have not accepted any offer to
dispose of any Committed Shares and we undertake to the Offeror that before the
Transaction closes, lapses or is withdrawn (whichever is earlier), we, and any
person holding the Committed Shares, shall not:

 

(a)           save that the Committed Shares may be subject to a security
interest in favour of a lender to the beneficial owners as security for the
payment and discharge of their respective obligations to such lender, sell,
transfer, charge, encumber, grant any option over or otherwise dispose of any
interest in any Committed Shares other than pursuant to our acceptance of the
Transaction or in accordance with paragraph 2.2;

 

(b)           save in accordance with paragraph 2.2, accept any other offer in
respect of the Committed Shares or vote in favour of any resolution to approve
any scheme of arrangement of the Offeree which is proposed in competition with
the Transaction, or express public support for any proposed competing offer,
scheme of arrangement or other transaction which might otherwise frustrate the
Transaction or any part thereof; or

 

(c)           (other than pursuant to the Transaction or in accordance with
paragraph 2.2) enter into any agreement or arrangement, or permit any agreement
or arrangement to be entered into, or incur any obligation or permit any
obligation to arise or give any indication of intent:

 

(i)            to do any of the acts referred to in paragraphs 2.1(a) to
2.1(b) ; or

 

(ii)           in relation to, or operating by reference to, the Committed
Shares; or

 

(iii)          which, in relation to the Committed Shares, would or might be
reasonably likely to restrict or impede us from voting in favour of the Scheme
or accepting the Offer,

 

and, for the avoidance of doubt, references in this paragraph 2.1(c) to any
agreement, arrangement, obligation or indication of interest includes any
agreement, arrangement, obligation or indication of interest whether or not
legally binding or subject to any condition or which is to take effect if the
Transaction closes or lapses, if this undertaking ceases to be binding or upon
or following any other event.

 

2.2          Notwithstanding any other provision in this undertaking, we shall
be permitted to sell, or procure the sale of, the Committed Shares provided that
the counterparty or buyer is:

 

--------------------------------------------------------------------------------



 

(a)           the Offeror;

 

(b)           any person named in Schedule 2;

 

(c)           any person who has executed, and delivered to the Offeror, an
irrevocable undertaking in favour of Offeror in respect of the Transaction on
either the same terms as, or terms which the Offeror, acting reasonably and
promptly, considers to be substantially similar to and no less favourable to the
Offeror than, those contained in this undertaking; or

 

(d)           for the purposes of rule 5.2.7(3) of the Financial Conduct
Authority’s Collective Investment Sourcebook, with the prior consent of the
Offeree.

 

2.3          We further undertake, in our capacity as discretionary investment
fund manager, to ensure  that the  registered holders and beneficial owners of
any Committed Shares  comply with the undertakings in paragraphs 2.1 and 2.2 in
respect of the relevant Committed Shares.

 

2.4          Notwithstanding any other provision in this undertaking, we shall
be permitted to sell, or procure the sale of the Committed Shares to the extent
required by law, or to ensure compliance with rule 5.7.2 of the Financial
Conduct Authority’s Collective Investment Sourcebook or any fund limits as set
out in any constitutional or compliance documentation or otherwise pursuant to
any order or ruling by a court or competent judicial body, or by any competent
authority (under Part Vi of the Financial Services and Markets Act 2000), or any
other Applicable Requirements.

 

3.             Undertakings in relation to the Scheme

 

In consideration of the Offeror’s agreement to make the offer pursuant to the
Scheme, we undertake to the Offeror that:

 

(a)           we shall exercise, or, where applicable, procure the exercise of,
all voting rights attaching to the Committed Shares to vote in favour of all
resolutions  to approve the Scheme and any necessary and relevant related
matters proposed at any general meeting or class meeting of the Offeree for the
purposes of implementing the Transaction (including any adjournment thereof)
(“General Meeting”) and at any meeting of holders of shares in the Offeree
convened by the Court (including any adjournment thereof) (“Court Meeting”) to
be convened and held in connection with the Transaction;

 

(b)           we shall exercise, or, where applicable, procure the exercise of,
all rights attaching to the Committed Shares to requisition or join in the
requisitioning of any general meeting of the Offeree for the purposes of voting
on any resolution referred to under paragraph 3(a) above, or to require the
Offeree to give notice of any such meeting, only in accordance with the
Offeror’s instructions;

 

(c)           we shall after the posting of the circular to be sent to
shareholders of the Offeree containing an explanatory statement in respect of
the Scheme (the “Scheme Circular”) (and without prejudice to any right we have
to attend and vote in person at the Court Meeting and the General Meeting to

 

--------------------------------------------------------------------------------



 

implement the Transaction), return, or procure the return of, if applicable, the
signed forms of proxy enclosed with the Scheme Circular in respect of the
Committed Shares (completed and signed and voting in favour of the resolutions
to implement the Transaction) in accordance with the instructions printed on
those forms of proxy and, if applicable, in respect of any Committed Shares held
in uncertificated form, take or procure the taking of any action which may
reasonably be required by the Offeree or its nominated representative in order
to make a valid proxy appointment and give valid proxy instructions (voting in
favour of the resolutions to implement the Transaction), as soon as possible and
in any event by not later than the relevant proxy cut-off date as set out in
Scheme Circular and we shall not amend, revoke or withdraw any such form of
proxy or proxy voting instruction;

 

(d)           in our capacity as discretionary investment fund manager, we
shall  ensure  that the registered holder of any Committed Shares comply with
the undertaking in this paragraph 3 in respect of the relevant Committed Shares
as if they were a party to this undertaking and so obliged;

 

(e)           the Offeror shall acquire the Committed Shares free of any lien,
charge, option, equity or encumbrance of any nature whatsoever and together with
all rights of any nature attaching to those shares;

 

(f)            we further undertake, if so required by the Offeror, to execute
or procure the execution of all such other documents as may be necessary to give
the Offeror the full benefit of this undertaking.

 

4.             Undertaking to accept the Offer

 

We undertake to the Offeror that, in the event the Transaction is implemented by
way of an Offer, in consideration of the Offeror’s agreement to make the Offer
we undertake to the Offeror that:

 

(a)           we shall procure the acceptance of the Offer in respect of the
Committed Shares held as at the date of the Offer in accordance with the
procedure for acceptance set out in the formal document containing the Offer
(the “Offer Document”) as soon as reasonably practicable after, and in any event
no later than the date falling five (5) Business Days after, the publication of
the Offer Document;

 

(b)           we shall, in our capacity as discretionary investment fund
manager,  ensure that the registered holder of any Committed Shares accept the
Offer in accordance with the procedure for acceptance set out in the Offer
Document not later than five (5) Business Days after the Offeror sends the Offer
Document;

 

(c)           we shall not, without the prior written consent of the Offeror,
withdraw any such acceptances of the Offer and will cause any registered holder
of the Committed Shares not to do so for so long as the Offer remains open for
acceptance;

 

--------------------------------------------------------------------------------



 

(d)           on completion of the Offer, the Offeror shall acquire the
Committed Shares from us free of any lien, charge, option, equity or encumbrance
of any nature whatsoever and together with all rights of any nature attaching to
those shares; and

 

(e)           in the event that the Offer is immaterially and non-substantially
modified or amended, we confirm and agree that this undertaking shall continue
to be binding mutatis mutandis in respect of the Committed Shares.

 

5.             Voting Rights

 

5.1          From the time the Announcement is released to the time this
undertaking lapses in accordance with paragraph 10:

 

(a)           we shall (insofar as entitled to do so taking account of the Code)
exercise or procure the exercise of the votes attaching to the Committed Shares
on a Relevant Resolution only in accordance with the Offeror’s directions;

 

(b)           we shall exercise or procure the exercise of the rights attaching
to the Committed Shares to requisition or join in requisitioning any general or
class meeting of the Offeree pursuant to section 303 of the Companies Act 2006
for the purposes of considering a Relevant Resolution and to require the Offeree
pursuant to section 338 of the Companies Act 2006 to give notice of such a
resolution only in accordance with the Offeror’s directions;

 

(c)           we shall not, save as otherwise permitted by this undertaking,
requisition any shareholder meeting of the Offeree without the Offeror’s prior
consent; and

 

(d)           we shall, in our capacity as discretionary investment fund
manager,  ensure that the registered holder or beneficial owner of any Committed
Shares  comply with paragraphs 5.1(a) to 5.1(c) in respect of the relevant
Committed Shares.

 

6.             Documentation and Information

 

6.1          We consent to:

 

(a)           this undertaking being disclosed to the Panel;

 

(b)           references to us,  the registered holder and beneficial owners
(set out respectively in the first and second columns of the table Schedule 2)
of any Committed Shares,  the Committed Shares held, and the particulars of this
undertaking, being included in the Announcement and the Scheme Circular (or the
Offer Document, if applicable), and any other announcement made, or related or
ancillary document issued, by or on behalf of the Offeror in connection with the
Transaction; and

 

(c)           this undertaking being published as required by Applicable
Requirements.

 

6.2          We shall as soon as reasonably practicable provide you on request
with all information and assistance as you may reasonably require for the
preparation of the Announcement, the Scheme Circular and any other announcement
to be made, or

 

--------------------------------------------------------------------------------



 

document to be issued, by or on behalf of the Offeror in connection with the
Transaction in order to comply with the Applicable Requirements. We shall notify
you as soon as reasonably practicable in writing of any change in the accuracy
or impact of any information previously given to you pursuant to this paragraph
6.2.

 

7.             Secrecy

 

7.1          We shall keep secret:

 

(a)           to the extent not already publicly available, the possibility,
terms and conditions of Transaction and the existence of this undertaking until
the Announcement is released; and

 

(b)           other than those terms details in the Announcement, the terms of
this undertaking until the Scheme Circular or Offer Document is published,

 

provided that we may disclose the same to the Offeree and its advisers if it is
necessary to do so (and to the extent not already done so before the date
hereof) and in which case we shall procure that they observe secrecy in the same
terms. The obligations in this paragraph 7.1 shall survive termination of this
undertaking.

 

7.2          To the extent any of the information you have given to us in
relation to the Transaction is inside information for the purposes of the Market
Abuse Regulation, Criminal Justice Act 1993 or the Financial Services and
Markets Act 2000 we will comply with the applicable restrictions in those
enactments on dealing in securities and disclosing inside information.

 

8.             Time of the Essence

 

Any time, date or period mentioned in this undertaking may be extended by mutual
agreement but as regards any time, date or period originally fixed or as
extended, time shall be of the essence.

 

9.             Unconditional and Irrevocable Obligations

 

Except to the extent otherwise specified, the undertakings, agreements,
warranties, consents and waivers set out in this undertaking are unconditional
and irrevocable.

 

10.          Lapse of undertaking

 

10.1        This undertaking, and the warranties, consents, waivers, agreements
and obligations set out herein, shall lapse and automatically cease to have any
effect if:

 

(a)           the Announcement has not been issued by 5 p.m. on 20 November 2018
or such later time and/or date as the Offeror and the Offeree may agree, being
no later, in any event, than 5 p.m. on 27 November 2018;

 

(b)           the Scheme Circular or Offer Document is not published within 28
days of the date of release of the Announcement (or within such longer period as
the Offeror, with the consent of the Panel, determines);

 

--------------------------------------------------------------------------------



 

(c)           the Scheme or an Offer announced in implementation of the
Acquisition has not become effective or been declared unconditional in all
respects in accordance with the requirements of the Code (as the case may be)
prior to the date first set as the Long Stop Date;

 

(d)           the Transaction, if made, lapses or is withdrawn as the case may
be, or, if applicable, the Scheme does not become effective in accordance with
its terms; or

 

(e)           any third party in accordance with the Code announces a firm
intention to make an offer (whether made by way of an offer or a scheme of
arrangement) for all shares in Offeree (not already owned by such third party),
which offer provides for an amount or value of consideration of not less than
10% greater than the amount or value of consideration offered under the
Transaction as at 5 p.m. (London time) on the last dealing day prior to the date
of any such announcement (a “Superior Proposal”), and the Offeror does not,
within five (5) Business Days of the date of the announcement of the Superior
Proposal, revise the Transaction such that the cash consideration offered under
the Transaction equals or exceeds the amount or value of consideration offered
under the Superior Proposal as at 5 p.m. (London time) on the last dealing day
prior to the date of any such revision.

 

10.2        If this undertaking lapses we shall have no claim against the
Offeror save that any rights or liabilities under this undertaking in respect of
our prior breaches shall not be affected.

 

11.          Interpretation

 

All references in this undertaking to:

 

(a)           “Applicable Requirements” means the Code, any decision, ruling or
requirement of the Panel, any applicable law, any decision of the High Court of
Justice in England and Wales, the Companies Act 2006, the rules of the Main
Market of the London Stock Exchange plc, the Listing Rules, the Disclosure and
Transparency Rules and Prospectus Rules made by the Financial Conduct Authority
in exercise of its functions under the Financial Services and Markets Act 2000
or any decision, ruling or requirement of the Financial Conduct Authority or the
requirements of the London Stock Exchange plc or any other relevant regulatory
authority;

 

(b)           “Business Day” means a day (other than Saturday or Sunday or
public or bank holiday) on which banks in the City of London are generally open
for business;

 

(c)           “Code” means the City Code on Takeovers and Mergers issued by the
Panel;

 

(d)           “Committed Shares” shall have the meaning given in paragraph
1(b) of this Letter. For the avoidance of doubt, Committed Shares shall include
any shares beneficially held in the Offeror by any other investment fund client
discretionary managed by Woodford Investment Management Limited at and from the
date of this letter;

 

--------------------------------------------------------------------------------



 

(e)           “Long Stop Date” shall have the meaning given in the Announcement;

 

(f)            “Offer” means, if the Transaction is to be implemented by way of
a takeover offer as defined in Chapter 3 of Part 28 of the Companies Act 2006,
the recommended offer to be made by or on behalf of the Offeror to acquire the
entire issued and to be issued share capital of the Offeree and, where the
context requires, any subsequent revision, variation, extension or renewal of
such offer and includes any election available thereunder;

 

(g)           “Offeror’s Financial Advisers” means Barclays Bank PLC, acting
through its investment bank;

 

(h)           “Panel” means the Panel on Takeovers and Mergers; and

 

(i)            “Relevant Resolution” means:

 

(i)            a resolution (whether or not amended) proposed at a general or
class meeting of the Offeree, or at an adjourned meeting, the passing of which
is necessary to implement the Transaction or which, if passed, might reasonably
be expected to result in any condition of the Transaction not being fulfilled or
which might impede or frustrate the Transaction in any way (including for the
avoidance of doubt, any resolution to approve any scheme of arrangement in
relation to the Offeree which is proposed in competition with the Transaction);

 

(ii)           a resolution to adjourn a general or class meeting of the Offeree
whose business includes the consideration of a resolution falling within
paragraph 12(h)(i); and

 

(iii)          a resolution to amend a resolution falling within paragraph
12(h)(i) or paragraph 12(h)(ii).

 

12.          Miscellaneous

 

12.1        Without prejudice to any other rights or remedies you may have, we
agree that, if we fail to comply with any of the undertakings in paragraphs 3 or
4 or breach any of our obligations under this undertaking, damages alone would
not be an adequate remedy and accordingly that an order for specific performance
would be an essential element of any adequate remedy for such failure or breach.

 

12.2        A person who is not a party to this undertaking shall not have any
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this undertaking but this does not affect any right or remedy of a third
party that exists or is available apart from that Act.

 

12.3        We confirm that the Offeror’s Financial Advisers are not acting for
us in relation to the Transaction and will not be responsible to us for
providing protections afforded to their clients or advising us on any matter
relating to the Transaction.

 

12.4        References in this undertaking to times of day are to London time.

 

--------------------------------------------------------------------------------



 

12.5        This undertaking may be executed in any number of counterparts, each
of which is an original but all of which together shall constitute the same
instrument.

 

12.6        Nothing in this undertaking shall oblige the Offeror to make or
proceed with the Transaction.

 

12.7        The invalidity, illegality or unenforceability of any provision of
this undertaking shall not affect the continuation in force of the remainder of
this undertaking.

 

13.          Governing Law and Jurisdiction

 

13.1        This undertaking and any non-contractual obligations arising out of
or in connection with it shall be governed by and construed in accordance with
English law and we submit to the exclusive jurisdiction of the English courts
for all purposes in connection with this undertaking and we waive any objection
to any proceedings on the ground of venue or on the ground that the proceedings
have been brought in an inconvenient forum.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF this undertaking has been executed and delivered as a deed on
the date stated at the beginning of it.

 

 

EXECUTED and DELIVERED as a DEED by WOODFORD INVESTMENT MANAGEMENT LIMITED,
acting as agent for and on behalf of its discretionary managed clients set out
in second column of the table in Schedule 2 acting by

 

)
)
)
)

 

 

 

 

 

 

                                                                                                            ,

 

 

 

 

 

 

 

 

/s/ Chris Martin

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

/s/ Charles Fox

 

 

 

 

 

Name of Witness

 

 

 

 

 

Charles Fox

 

 

 

 

 

Address

 

 

 

 

 

9400 Garsington Road

 

 

 

 

 

Oxford Ox4 2HN

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

ANNOUNCEMENT

 

11

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

EXISTING SHARES

 

Registered and Beneficial Holdings of Offeree Shares

 

Registered Holder

 

Beneficial Owner

 

Ordinary Shares of 10
pence each

 

 

 

 

 

 

 

State Street Nominees Limited

 

Omnis Income & Growth Fund

 

1,252,441

 

Vidacos Nominees Limited

 

Quilter Investors Uk Equity Income II Fund

 

709,834

 

State Street Nominees Limited

 

SJP UK High Income Unit Trust

 

7,531,357

 

State Street Nominees Limited

 

SJP Net Distribution

 

6,686,407

 

State Street Nominees Limited

 

SJP Ex UK Equity

 

3,629,617

 

State Street Nominees Limited

 

SJP UK Equity

 

1,443,600

 

Total Committed Shares

 

 

 

21,253,256

 

 

12

--------------------------------------------------------------------------------